NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
DOMINION RESOURCES, INC.,
Plaintiff-Appellant, ~
V.
UNITED STATES,
Defen,dant-Appellee.
2011-5087 .
Appea1 from the United StateS C0u1‘t of Federa1
Claims in case n0. 08-CV-195, Judge Charles F. Lett0w.
ON MOTION
ORDER
DOInini0n Res0urces, Inc. moves for a 42-day exten-
sion of tin1e, until Decen1ber 1, 2011, to tile its reply brief
Up0n consideration thereof
IT ls ORDERED THAT:
The motion is granted

DOMINION RESOURCES v. us 2
FOR THE COURT
 1 7  lsi Jan H0rbaly
Date Jan H0rba1y
C1erk
cc: Eric R. F0x, Esq.
Karen G. Greg0ry, ESq. HLED
u.s.c0um ma
521 THEFEoi:]1aEA'iPrFFz"éi¢Sn
0CT 1 7 2011
.IANHORBALY
CLERK